 LOCAL 395,IRON WORKERSLocal 395, Bridge, Structural and Ornamental IronWorkers,AFL-CIOand Telander Bros. Contrac-tors, Inc. and Lake County District Council of Car-penters,AFL-CIOandLocalUnionNo. 41,Laborers International Union of North America,AFL-CIO. Case 13-CD-213April 5, 1972DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge by Telander Bros. Contractors, Inc., hereincalled the Employer, alleging that Local 395, Bridge,Structural and Ornamental Iron Workers, AFL-CIO,herein called IronWorkers, had violated Section8(b)(4)(D) of the Act. The charge alleges, in sub-stance, that the Iron Workers, by threats, violence,strikes, and picketing, violated the Act in that one ofthe purposes of such conduct was to force the Em-ployer to assign certain work to its members ratherthan to members of Lake County District Council ofCarpenters, AFL-CIO, herein called Carpenters, andLocal Union No. 41, Laborers' International Unionof North America, AFL-CIO, herein called Laborers.Pursuant to notice, a hearing was held in Chicago,Illinois, before Trial Examiner Lloyd S. Greenidge onSeptember 16 and 17, October 13, 14, and 15, andNovember 8, 1971. All parties appeared and wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to present evidencebearing on the issues. Thereafter, the Iron Workers,the Employer, the Carpenters, and the Laborers filedbriefs which have been duly considered by the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Trial Examiner's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe Employer,an Illinoiscorporation with princi-pal office and place ofbusinessin Chicago, Illinois,isa generalcontractor engaged in residential, com-mercial, and industrial construction business, primar-ily in the States ofIllinois, Indiana,Wisconsin, and119Michigan. During the past year, the Employer con-ducted business outside the State of Illinois valued inexcess of $50,000. We find that the Employer is en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act and that it will effectuate the poli-cies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Iron Work-ers, Carpenters, and Laborers are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE DISPUTEA. Background and Facts of the DisputeIn September 1970, the Employer, as general con-tractor, commenced construction of a nine-story T-shaped building in East Chicago, Indiana, under acontract from East Chicago Indiana Housing Author-ity, herein referred to as the Housing Authority pro-ject.When completed, the building will contain 209units and will provide housing for the elderly. TheEmployer subcontracted to Gateway Erectors, hereinreferred to as Gateway, the work of unloading andstoring of reinforcing steel, the setting of reinforcingsteel and tendons in frames prior to concrete place-ment, and the post-tensioning of concrete slabs. Gate-way assigned the work subcontracted to it to its ownemployees who were represented by the Iron Work-ers.The Employer reserved to itself the work here indispute, which involves the Multi-Leveling Compo-nent Systems (MLCS) of construction. The MLCStechnique, employed at the construction project forthe first time anywhere, entails the laying of all heat,electrical, and water lines, as well as reinforcing steeland tendons, in frames before the concrete is poured;the casting of all slabs in place at ground level one ontop of the other; the spraying of each slab with liquidbond braking compound before the next slab is set inplace; the bolting of the slabs together; the threadingdown through manufactured holes in the slabs to steelplates at ground surface about 26 steel lifting shores,each with two hydraulic jacks; the connecting of thelifting rods to the jack assemblies and the securing ofthe rods to couplings at the concrete slabs; the jackingof the stack of nine slabs and the roof to a height ofone story plus 5 inches; the separating of the bottomslab from the stack and lowering the separated slabhydraulically 5 inches to rest finally on pre-cast con-crete supports or wall columns; and the continuing ofthe process of separating and lowering of the slabsuntil each is set in place and the roof is installed. Afterthis, the lifting shores are dismantled and removedfrom the structure.196 NLRB No. 19 120DECISIONSOF NATIONAL LABOR RELATIONS BOARDAt prejob conferences in December 1970, and earlyApril 1971, the Employer's president, John C. Telan-der, explained to representatives of the Carpenters,Laborers,Iron Workers,and a local of the Steamfit-tersUnion the nature of the erection technique. Allcrafts claimed some of the work for their respectivemembers.The Carpenters contended that all of thework belonged to its members because such workentailed cribbing and shoring,and required constantalignment,leveling,and plumbing.The Laborers as-serted that as a matter of general practice its membersassisted carpenters in constructionwork by movingequipment and supplies.The Iron Workers claimedthat its members were traditionally performing pre-cast work;that they were then engaged in the erectionof a pre-cast concrete structure elsewhere in the State;and that such work was traditionally within its juris-diction. The Iron Workers further contended that ithad been awarded a job requiring cribbing and shor-ing, over the objections of the Carpenters.On April 16, 1971, the Employer made a writtenassignment of the work in dispute to carpenters, withlaborers acting"as attendants and installers of jobsiteconcretework."The assignmentprovided that theEmployer would determine the size of the work forceand crews most suitable for the work to be performedfrom time to time and would assign a carpenter as aworking foreman for each crew.The assignment spec-ified that it was for the East Chicago Housing for theElderly project and for subsequent jobs elsewherewhen the MLCS building systems of construction wasused. The assignment was predicated by the Employ-er on the terms of its collective-bargaining agree-ments,on its prior experience in other forming andcribbing operations, on the efficiency and economy ofperforming the work in accordance with its assign-ment,and on its assessment of the skills required inperformingthe work involved.Following the assignment of the work to its carpen-ters and laborer employees, on or about April 20,1971, Louis A.Ross,business agent of theIron Work-ers, in a telephone conversation with John C. Telan-der, objected to the assignment of the work, statingthat the work belonged to iron workers and that theiron workers would get it "any way they had to." Rossreferred to economic losses suffered by another con-tractor who had declined to award disputed work tomembers of his Union and, finally, stated, "You knowhow we operate." Asked by Telander what he meantby the quoted remark, Ross invited Telander to drawhis own conclusions. At this point, Telander suggestedthat the Internationals settle the matter,but Ross re-jected the suggestion with the statement that it wouldbe settledlocally.On April 21, 1971, as the Employer's carpenter em-ployees were performing work under the April 16 as-signmentpreliminary to operation of the lifting mech-anisms,Oscar Jones, an executive board member ofthe Iron Workers, appeared at the construction site.Robert Telander, brother of John and vice presidentof the Employer, approached Jones and inquired as tothe reason for his presence at thesite.Jones replied,"I'm protecting our work." Telander told Jones therewas no work for him and requested that he leave. Therequest was refused. Jones then turned to the carpen-ters,who were attempting to putslingson the liftingshores, and pulled theslings fromtheir hands. Aboutthis time, a car pulled up to the perimeter of the con-struction site and six men alighted and walked towardthe work area. Telander attempted to block them butthey pushed him aside and proceeded to where Joneswas standing. The men then asked Jones "what doyou want us to do?" Jones replied "they are trying totake our work. This is our work. We are going to doit,they are not going to do it." At thispoint, SamSpitale, the Carpentersbusinessagent, walked up toJones and declared "This is our work.It's been as-signed to us and we are going to do it." That said,Spitale grabbedthe slingsand attempted to put themon the shores but, once again, the intruders inter-vened, this time pulling the slings from the hands ofthe Carpenters agent. Much pushing and pulling en-sued; during the fracas the iron workers displayedspud wrenches. The affray continued until the policearrived, at which time Jones and his associates wereordered to leave. They then departed.On April 21, 1971, iron workers employed by Gate-way walked off the job and refused to perform anymore post-tensioning work. The work stoppage endedwith theissuanceon May 28, 1971, of a preliminaryinjunction pursuant to Section 10(1) of the Act by theUnited States District Court for the Northern Districtof Indiana.On April 21, 1971, the Employersenta telegram tothe National Joint Board for Settlement of Jurisdic-tional Disputes reading as follows:WE HAVE A JOB LOCATED AT 4720 RAILROAD AVENUERAILROAD AND CHICAGO AVENUE EAST CHICAGO INDI-ANA AND WE ARE USING A NEW METHOD OF CONSTRUC-TION WITH FALSE WORK INVOLVED IN RAISING A FLOORSLAB AFTER SEVERAL MEETINGS WITH THE IRON WORK-ERS, PIPE FITTERS, LABORERS AND CARPENTERS WEHAVE AN ASSIGNMENT IN WRITING TO THE CARPEN-TERS OUR JOB IS SET AS OF APRIL 21 1971 AND THEIRONWORKERS TRESPASSED ON THE PROPERTY USINGPHYSICAL VIOLENCE TO KEEP THE CARPENTERS FROMDOING THEIR ASSIGNED WORK I REQUEST YOUR IMME-DIATE ASSISTANCE IN NOTIFYING THE IRONWORKERSAND CARPENTERS INTERNATIONAL TO SEE THIS VIO-LENCE AND TO ALERT THE INTERNATIONAL TO INVES-TIGATE THE JOBOn June 17, the Joint Board awarded the disputed LOCAL 395,IRON WORKERSwork to the iron workers on the basis of trade practice.From about July 20 to about August 6,1971, the ironworkers picketed the HousingAuthorityproject.B. The Work in DisputeThe work in dispute involves the erection and in-stallation of post-tensioned concrete slabs at theHousing Authority project.C. Contentionsof thePartiesThe Employer contends that for some time it hasemployed crews composed of individuals who are rep-resented by Carpenters and Laborers and only on rareoccasions has it employed individuals represented byIron Workers. This is so, according to the Employer,because its superintendents are more familiar with thework methods and abilities of carpenters and laborersand with the manpower available in those trades. Theassignment,the Employer contends, is further jus-tified by the fact that the disputed work can be moreeconomically and efficiently performed by carpentersand laborers.The Carpenters contends that the very nature of thework to be performed, which includes cribbing, shor-ing, rigging,alignment, leveling, and plumbing, jus-tifiestheassignmentof the work to individualsrepresented by it. The Laborers agrees with the posi-tion expressed by the Carpenters.The Iron Workers contends that the matter wasdecided by the Joint Board on June 17, 1971, whenthat body assigned the job of raising and securingfloor slabs to proper elevations to the iron workers onthe basis of trade practice. The Iron Workers assertsthat the Employer is bound to the Joint Board proce-dures because: (1) It is bound by its collective-bar-gaining agreements; (2) it invoked the procedures ofthe Joint Board; and (3) by its other conduct andexpressions it agreed to be bound. With respect to theCarpenters and Laborers, the Iron Workers contendsthat they are bound to the Joint Board proceduresbecause: (1) As members of the Building and Con-struction Trades Department, AFL-CIO, they arebound; and (2) their conduct in urging a determina-tion by the Joint Board of the dispute herein makesthem bound to the award.The Employer, the Carpenters, and the Laborerscontend that there was no voluntary method of ad-justment binding on all four parties which would pre-clude a Board decision in this case. They furthercontend that the Carpenters and Laborers Interna-tional unions are, and have been, adjudged in non-compliance by the present Joint Board, that no awardcan be made in their favor, and that, accordingly,121even assuming that there once existed a voluntarymethod, it has broken down. To the extent that theEmployer is alleged to be bound to the Joint Boardprocedures by virtue of its telegram of April 21, theEmployer asserts that such telegram amounted to amere notification of the existence of a dispute anddoes not constitute a commitment to be bound. TheEmployer denies that it agreed to be bound to theJoint Board procedures or that it took any action orengaged in any conduct to make itself bound.D. Applicability of the StatuteThe charge herein alleges a violation of Section8(b)(4)(D) of the Act. The facts show that the Em-ployer assigned the work to its employees, who aremembers of or are represented by the Carpenters andthe Laborers. The Iron Workers demanded that theEmployer take the work away from members of theCarpenters and the Laborers and assign it to its mem-bers.When the Employer refused to comply with thisdemand, the Iron Workers threatened the Employerwith getting the work in "any way they had to," en-gaged in other coercive conduct, caused its membersto stay away from the job until the United Statesdistrict court issued a temporary injunction againstsuch conduct, and, later, picketed the jobsite. Accord-ingly, we find, contrary to the Iron Workers conten-tions, that there is reasonable cause to believe thatSection 8(b)(4)(D) of the Act has been violated.We are not persuaded by the argument of the IronWorkers that the National Joint Board's award in theinstant case is binding on all the parties. It is wellsettled that an Employer on whom unlawful pressureis exerted to force an assignment of work is a neces-sary party to the dispute for the purposes of Section10(k) of the Act.N.L.R.B. v. Plasterers Local UnionNo. 79, Operative Plasterers' and Cement Masons' In-ternational Association, AFL-CIO [Southwestern Con-structionCo.]:'Bricklayers& Stonemasons UnionLocal No. 3 of Arizona (Concrete Erection).'TheEmployer's telegram of April 21, 1971, quotedsupra,is not an unambiguous submission of the dispute tothe Joint Board. Further, the Joint Board assumedjurisdiction over the dispute on the basis of a submis-sion by the Iron Workers, and the Employer in asubsequent telegram clarified its intent not to submitthe dispute to the Joint Board. In these circumstances,we do not consider the Employer's telegram of April21, 1971, to the Joint Board as anything more than anotification of the existence of the dispute, and, insuch circumstances, we do not view it as binding theEmployer to the Joint Board procedures.United Asso-' 401 U.S. 973.2 195 NLRB No. 32. 122DECISIONSOF NATIONAL LABOR RELATIONS BOARDciation of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and Can-ada, AFL-CIO, Local No. 65 (Kieffer Bros. Construc-tion Company, Inc.).3Further, the record fails to showthat the Employer is a party to a collective-bargainingagreementwith any of the labor organizations hereinvolved by which it has agreed to be bound to theJoint Board procedures.International Association ofBridge, Structural & Ornamental Iron Workers, LocalNo. 3, AFL-CIO (Dickerson Structural Concrete Cor-poration).4As we find that the Employer is not bound,it is unnecessary to consider whether the Carpentersand the Laborers are bound by the Joint Board proce-dures.It is thus clear from the foregoing,and we find, thatat the time of the instant dispute there did not existany agreed-upon or approved method for the volun-tary adjustment of the dispute to which all parties tothe dispute were bound. Accordingly, the matter isproperly before the Board for determination underSection10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after givingdue consideration to all relevant factors involved. Thefollowing factors are relevant in making a determina-tion of the dispute before us.1.Certifications and collective-bargainingagreementsThere is no Board certification determining the bar-gaining representative for the employees assigned toperform the work in dispute. None of the labor organ-izations involved herein has been certified by theBoard as the collective-bargaining representative fora unit of the Employer's employees.At no time material herein has the Employer beena party to a collective-bargaining agreement with theIronWorkers. The Employer has been a party to acollective-bargaining agreement with the Laborerssince at least June 1,1968, and by virtue of successive"Assent of Participation" forms signed by the Em-ployer on September 2, 1970, and June 1, 1971, theEmployer has had a collective-bargaining relationshipwith the Carpenters. As noted above, on April 16,1971, the Employerassigned in writingthe work in-volved to the Carpenters and the Laborers.2.Employer's assignmentand past practiceAs stated, the MLCS construction technique used3 190 NLRB No. 894 195 NLRB No. 90.on the Housing Authority project has never been usedbefore anywhere. The Employer's assignment of thework to individuals represented by the Carpentersand the Laborers was based, in part, on its evaluationof the skills possessed by individuals represented bythe labor organizations involved and its conclusionthat its practice and the practice of the industry ingeneral involving similar type of work favored theaward of the work to the individuals represented bythe Carpenters and the Laborers.3.Relative skills, efficiency, and economy ofoperationsThe Employer strongly favors an award to its em-ployees represented by the Carpenters and the Labor-ers because of their skills, their availability to theEmployer, and the comparative wage rates of thecrafts involved.It is undisputed that members of the Iron Workersgenerally work at a higher wage rate than do carpen-ters or laborers. The work involved consists of shoringand cribbing, or "false work," requiring the skills ofplumbing, aligning, leveling, and shimming, and usingthe traditional carpenter tools of a level, a square, atransit, and a plumb bob. Although the Iron Workerscontends that its members level, align, plumb, andshim, it appears that such work is generally done inthe use of structural steel. However, no structural steelis involved in the slab-lifting process here involved;the shores used are not structural steel-they are re-moved after the slabs are lifted on them and the pre-cast columns set in place. We are persuaded that thefactors of skill, availability of workers, efficiency, andeconomy of operations favor the award of the workto employees who are members of or are representedby the Carpenters and the Laborers.4.The Joint Board awardAlthough we do not consider the Joint Board awardto Iron Workers binding on the Employer, we doconsider it as a factor in determining the proper as-signment of the work in dispute. However, in view ofall of the circumstances, we are of the opinion that theJoint Board award should not be given controllingweight herein.ConclusionUpon the entire record in this proceeding and aftera full consideration of all of the relevant factors, inparticular the contractual relationship between the LOCAL 395,IRON WORKERS123Employer and the Carpenters and the Laborers, theEmployer's practice, the nature of the work involved,and the skills required, we conclude that the employ-ees of the Employer who are members of or are repre-sented by the Carpenters and the Laborers areentitled to the work in question and we shall de-termine the dispute in their favor. In making this de-termination, we award the work to the employees ofthe Employer who are represented by the Carpentersand the Laborers but not to those Unions or theirmembers.'DETERMINATION OF DISPUTEPursuant to Section10(k) of the National LaborRelationsAct, as amended, and upon the basis of theforegoing findings and the entirerecord in this pro-ceeding,the NationalLaborRelationsBoard hereby5The Employer urges that a broad order issue determining that the Em-ployer has the right to use carpenters and laborers,rather than iron workers,whenever the Multi-Leveling Component System is used.However, as therecord will not support an order of such scope,we shall limit our award tothe jobsite where the instant dispute arose.Laborers'InternationalUnion ofNorth America, Local 935, AFL-CIO (Interstate Drywall, Inc.),191NLRBNo. 93.makes the following Determination of the Dispute.1.Employees employed by TelanderBros.Contrac-tors, Inc., who are members of or are represented liyLake County District Council of Carpenters, AFL-CIO, attended by employees who are members of orare represented by Local Union No. 41, Laborers In-ternational Union of North America, AFL-CIO, areentitled to perform the work in dispute which involvesthe erection and installation of post-tensioned con-crete slabs at the East Chicago, Indiana, Housing Au-thority construction project, East Chicago, Indiana.2.Local 395, Bridge, Structural and OrnamentalIronWorkers, AFL-CIO, is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act to forceor require TelanderBros.Contractors, Inc., Chicago,Illinois, to assign the above work to iron workers rep-resented by it.3.Within 10 days from the date of this Decision andDetermination of Dispute, Local 395, Bridge, Struc-tural and Ornamental Iron Workers, AFL-CIO, shallnotify the Regional Director for Region 13, in writing,whether or not it will refrain from forcing or requiringTelander Bros. Contractors, Inc., by means pros-cribed by Section 8(b)(4)(D), to assign the work indispute in a manner inconsistent with the above deter-mination.